Case: 3:18-CV-00156-jdp Document #: 16 Filed: 12/17/18 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

Scott Prindle,
Case No. 18-CV-156

Plaintiff,
v. JOINT STIPULATION OF DISMISSAL
WITH PREJUDICE AND WITHOU'I` COSTS
WESTconsin Credit Union, TO EITHER PARTY
Defendant.

 

Pursuant to Fed. R. Civ. P. 4l(a)(1)(A)(ii), the above~captioned parties hereby jointly
stipulate to the dismissal of the above-captioned action, including all claims therein, with

prejudice, each party to bear his/its own costs and attorneys’ fees.

 

SKINNER & ASSOCIATES WELD RILEY, S.C.
By: /s/ Carol N. Skinner By: /s/ Bryan T. SMeS
Carol N. Skinner (December 17, 2018) Bryan T. Symes (Decernber 17 2018)
State Bar No. 1017307 State Bar No. 1075961
Attorneys for Plaintiff Attorneys for Defendant
212 Comrnercial Street 3624 Oakwood Hills Pkwy
Hudson, WI 540| 6 P.O. Box 1030
(715) 386-5800 Eau Claire, WI 54702-1030
cskinner@skinnerlaw.corn (715) 839-7786

 

bs es weldrile .corn

